DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 December 2021, with respect to rejection under Double Patenting have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claim 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention relates to a process of coding image data in a way which the process of intra prediction is related to a size comparison of a current coding unit, derived from a split coding unit, to a minimum coding unit size. This size comparison will determine the use of explicit partition information for partitioning of the prediction unit size, deciding to partition the coding unit into multiple prediction units of the minimum coding unit size or not. Prediction is then performed on the partitioned or not partitioned prediction unit based on the intra prediction mode based on whether the derived prediction units and prediction mode information is equal to the size of the minimum coding unit. Additionally, what is unique to this invention is that when there is a size difference between the current coding unit to the minimum coding unit, the current coding unit is not partitioned into prediction units. The prior arts of record, Song, Cheon, Lee, Kam, Ye, and Chiba individually or in combination does not teach the use of this type of comparison for the determination of prediction unit sizes and intra prediction, and is therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483